DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 – 42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,976,988. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the claims in the patents. In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected as obvious double patenting over previously patented narrow claims. For example, claims 23, 29 and 35 of the pending application is the same as the claims 1, 12 and 6 of the patent, except claims 23 and 29 in the pending application do not require the limitations of claims 1 and 12 of the patent to receive a media item from the media delivery system, initiate playback of the media item and receive a playlist, and claim 35 of the pending application does not require the limitations of claim 6 of the patent that the command is verbal and is to identify a song, to identify an acoustic fingerprint, initiate playback of the song and access a playlist. The ambient sound being in an environment of the media playback device of claims 23 and 29 of the pending application is implicitly taught in the claims 1 and 12 of the patent since a user uses the media playback device and thus the ambient sound in an environment of the user is also in an environment of the media playback device. The processing device and media playback system of claim 35 of the pending application is implicitly taught in the claim 6 of the patent since the computing device executes instructions and plays a song through its content output device and thus is a media playback system and device. In addition, claims 24 - 26 of the pending application corresponds to claim 1 of the patent; claim 27 of the pending application corresponds to claim 3 of the patent; claim 28 of the pending application corresponds to claim 2 of the patent; claims 30 - 31 of the pending application corresponds to claim 12 of the patent; claim 32 of the pending application corresponds to claim 13 of the patent; claim 33 of the pending application corresponds to claim 14 of the patent; claim 34 of the pending application corresponds to claim 15 of the patent; claims 36 – 38, 41 - 42 of the pending application corresponds to claim 6 of the patent; claim 39 of the pending application corresponds to claim 7 of the patent; claim 40 of the pending application corresponds to claim 8 of the patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 - 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the environment of the user" in line 10-11. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “an environment of the media playback device” recited in line 7, or is referring to some other environment, since “an environment of the user” has not been previously established, thus the metes and bounds of the claim are unclear as to what environment audio content, for which a command is received to identify it, is within. Examiner presumes applicant intended the limitation “the environment of the user” to be “the environment of the media playback device”, and is interpreted as such. Appropriate correction is required.
Claims 24 - 28 depend directly or indirectly from claim 23, do not resolve the indefiniteness, and are rejected for the same reason as claim 23.
Claim 27 recites the limitation "the additional media items" in line 1. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what additional media items the limitation is referring to, since “additional media items” have not been previously established, thus the metes and bounds of the claim are unclear as to the basis for the relation to the media item. Appropriate correction is required.
Claim 29 recites the limitation "the environment of the user" in line 5-6. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “an environment of a media playback device” recited in line 2, or is referring to some other environment, since “an environment of the user” has not been previously established, thus the metes and bounds of the claim are unclear as to what environment audio content, for which a command is received to identify it, is within. Examiner presumes applicant intended the limitation “the environment of the user” to be “the environment of the media playback device”, and is interpreted as such. Appropriate correction is required.
Claims 30 - 34 depend directly or indirectly from claim 29, do not resolve the indefiniteness, and are rejected for the same reason as claim 29.
Claim 35 recites the limitation "the environment of the user" in line 7. There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the limitation is referring to “an environment of a media playback device” recited in line 4, or is referring to some other environment, since “an environment of the user” has not been previously established, thus the metes and bounds of the claim are unclear as to what environment audio content, for which a command is received to identify it, is within. Examiner presumes applicant intended the limitation “the environment of the user” to be “the environment of the media playback device”, and is interpreted as such. Appropriate correction is required.
Claims 36 - 42 depend directly or indirectly from claim 35, do not resolve the indefiniteness, and are rejected for the same reason as claim 35.
Claim 41 recites the limitation "wherein automatically playing the song " in line 1-2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what automatically playing of the song the wherein clause of the limitation is referring to, since “automatically playing the song” has not been previously established, thus the metes and bounds of the claim are unclear as to what doesn’t require additional input from the user to have occurred. Appropriate correction is required.
Conclusion
Claims 23 – 42 have no prior art rejection and the claims as interpreted and best understood by the examiner are not taught by or obvious over the prior art, as the independent claims retain the criticality for allowance of the allowed claims of the parent application 16222347 and would be allowable if claims are rewritten to overcome the rejections under 35 USC § 112 and if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leitman et al. (U.S. Patent Application Publication 2016/0314794); Moss et al. (U.S. Patent Application Publication 2014/0074846); Meyers et al. (U.S. Patent Publication 9,691,378).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653